—Appeals by the defendant from two judgments of the Supreme Court, Queens County (Robinson, J.), both rendered June 3, 1997, convicting him of murder in the second degree (two counts, one each as to Indictment Nos. 1673/95 and 2506/95) and criminal possession of a weapon in the second degree (two counts, one as to each indictment), upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
On appeal, the defendant contends that the court erred in failing to issue a material witness order compelling Detective Shisco, who had retired in the years between the investigation and the trial, to testify. However, the defendant failed to preserve this claim for appellate review because he never requested such an order (see, CPL 470.05 [2]). The court had no obligation to sua sponte order that detective to appear (see, CPL 620.30).
Similarly, the court properly denied the defendant’s request for a missing witness charge with respect to Detective Shisco. The defendant failed to make a prima facie showing that this *521detective was knowledgeable about a material issue in the case (see, People v Dianda, 70 NY2d 894, 896; People v Kitching, 78 NY2d 532).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Santucci, J. P., Florio, H. Miller and Townes, JJ., concur.